Exhibit 10.18

MEZZANINE PLEDGE AND SECURITY AGREEMENT

THIS MEZZANINE PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is
entered into in as of December 28, 2012, between IREIT DG SPE II MEMBER, L.L.C.,
a Delaware limited liability company, having its principal place of business at
2901 Butterfield Road, Oak Brook, Illinois 60523 (referred to herein as
“Pledgor”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (“Lender”).

Pledgor is the owner of one hundred percent (100%) of the outstanding limited
liability company interests in the entities listed on Exhibit A hereto, each a
Delaware limited liability company (individually or collectively, as the context
requires, “Pledged Entity”).

Pledgor is borrowing the sum of Two Million Four Hundred Eighty Thousand and
No/100 Dollars ($2,480,000) from Lender pursuant to the terms of that certain
Mezzanine Promissory Note of even date herewith executed by Pledgor (the
“Note”), which Note is to be secured by this Pledge Agreement and by other
instruments (“Other Security Documents”). The loan represented by the Note shall
be referred to herein as the “Loan”. Pledgor expects to derive economic benefit
from the Loan.

To induce Lender to make the Loan, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor and Lender agree as follows:

1.Defined Terms. As used in this Pledge Agreement, the following terms shall
have the following meanings:

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Collateral” shall have the meaning assigned to it in Section 2 of this Pledge
Agreement.

“Event of Default” shall mean the occurrence of any of the following: (i) any
principal amount of, or interest on, the Note shall not be paid when due; or
(ii) Pledgor shall breach any representation hereunder, or shall fail to perform
any covenant, agreement or other obligation under this Pledge Agreement or under
any of the Other Security Documents and such failure shall continue beyond any
applicable grace or cure period; or (iii) Pledgor shall commence a voluntary
case under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Pledgor under the Bankruptcy Code and
relief shall be ordered against the Pledgor or the petition is controverted but
is not dismissed within sixty (60) days after the commencement of the case; or
Pledgor shall be not generally paying its debts as such debts become due; or a
custodian (as defined in the Bankruptcy Code) shall be appointed for, or take

1

 

charge of, all or substantially all of the property of the Pledgor; or the
Pledgor shall commence any other proceeding under any reorganization,
arrangement, readjustment of debt, relief or debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Pledgor or there shall be commenced against the Pledgor any
such proceeding which remains undismissed for a period of sixty (60) days or the
Pledgor shall be adjudicated insolvent or bankrupt; or the Pledgor shall fail to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding, or any order of relief or other order approving any such case
or proceeding is entered; or the Pledgor by any act or failure to act indicates
its consent to, approval of, or acquiescence in any such case or proceeding or
in the appointment of any custodian, or the like of, or for it, or any
substantial part of its property or shall suffer any such appointment to
continue undischarged or unstayed for a period of sixty (60) days; or the
Pledgor makes a general assignment for the benefit of creditors; or any action
is taken by the Pledgor for the purpose of affecting any of the foregoing; (iv)
any provision of the Note, this Pledge Agreement or any other document delivered
by or on behalf of Pledgor in connection with the Loan, shall at any time for
any reason fail or cease to be valid and binding on Pledgor, respectively or
shall fail or cease to create a valid and perfected first priority security
interest in any of the Collateral, or Pledgor shall so state in writing, or the
validity or enforceability thereof shall be contested by Pledgor or a proceeding
shall be commenced by any governmental agency or authority having jurisdiction
over Pledgor seeking to establish the invalidity or unenforceability thereof, or
Pledgor shall deny that they have any or further liability or obligations under
the instrument delivered by each in connection with the Loan; or (v) an Event of
Default by any Pledged Entity shall have occurred under, and not have been cured
in accordance with, any mortgage loan documents executed by Pledged Entity and
encumbering the Property (the “Mortgage Loan Documents”).

“Interests” shall mean Pledgor’s Shares, together with all proceeds, rents,
income, increases, profits and related rights, all sums or distributions
(whether made in cash, tangible or intangible property of any kind or character,
or otherwise) due or to become due to Pledgor including all profits and income,
and the accounts thereof, all surplus and capital, and the accounts thereof, all
rights (if and to the extent provided in the Pledged Entity Operating Agreement)
in specific property, including the right to participate in the management and
administration of any Pledged Entity’s business and affairs, to require any
information and account of transactions and all other matters relating to the
business and financial condition of any Pledged Entity, to inspect the books and
records, including federal, state and local income tax returns, and to receive
all allocations of loss, deduction, credit and other tax benefits allocable to
Pledgor from any Pledged Entity, and any and all other rights, title and
interest of Pledgor in Pledged Entity and under the Pledged Entity Operating
Agreement of Pledged Entity, whether now existing or hereafter acquired or
created, together with all products, proceeds, substitutions and additions of or
to any of the foregoing.

2

 

 

“Note” shall mean that certain Mezzanine Promissory Note of even date herewith
in the principal amount of Two Million Four Hundred EightyThousand and No/100
Dollars ($2,480,000), made by Pledgor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Obligations” shall mean (i) all of the unpaid principal amount of, and accrued
interest on, the Note, and (ii) all other indebtedness, liabilities and
obligations of Pledgor to Lender, whether now existing or hereafter incurred,
created under, arising out of or in connection with the Loan, the Note, this
Pledge Agreement or the Other Security Documents, including all costs and
expenses incurred by Lender in the collection of any of the obligations of
indebtedness described in (i) and (ii) above, including without limitation
reasonable attorney’s fees and legal expenses.

“Operating Agreement” shall mean that certain Limited Liability Company
Agreement of Pledgor, dated December 10, 2012 (as the foregoing may have been
amended or may hereafter be amended from time to time).

“Pledged Entity Operating Agreement” shall mean, individually or collectively as
the context requires, the Limited Liability Company Agreement of each Pledged
Entity, each dated December 10, 2012 (as each of the foregoing may have been
amended or may hereafter be amended from time to time).

“Proceeds” shall mean “proceeds,” as such term is defined in the UCC (as
hereinafter defined) and also, to the extent not included in the foregoing, (i)
any and all distributions of cash or property from any Pledged Entity to Pledgor
when Shares are sold, exchanged, collected or otherwise disposed of, both cash
and non-cash, and all payments or distributions paid or payable on account of
the Shares; and (ii) any and all other amounts from time to time payable to
Pledgor under or in connection with any of the Collateral.

“Property” shall mean those certain properties described on Exhibit B hereto, in
which Pledged Entity owns, on the date hereof, a 100% undivided fee interest.

“Shares” shall have the meaning assigned to it in Section 2 of this Pledge
Agreement.

“Special Purpose Entity” shall mean an entity formed for the sole purpose of
owning the Interests, and whose organizational documents prohibit it from (i)
engaging in any activity other than owning the Interests and matters related
thereto, (ii) incurring no debt other than the Obligations and trade payables in
the ordinary course of business not to exceed two percent (2%) of the amount of
the Loan which are not evidence by a note, are not secured, and are paid when
due.

3

 

 

2.Grant of Security Interest. As security for the prompt and complete payment
and performance when due of all the Obligations and to induce Lender to make the
Loan, Pledgor hereby grants, pledges and assigns to Lender a first priority
security interest in all of Pledgor’s right, title and interest in, to, and
under, whether now existing or hereafter arising and agrees to deliver and
pledge to Lender pursuant to this Pledge Agreement, the following (all of which
being herein collectively called the “Collateral”):

(a)One hundred percent (100%) of the limited liability company interests of
Pledgor in Pledged Entity (the “Shares”);

(b)all Proceeds of the foregoing.

This Pledge Agreement shall constitute a Security Agreement under the Uniform
Commercial Code of the State of Delaware (the “UCC”), and Pledgor hereby
authorizes Lender to file UCC-1 financing statements with respect to the
Collateral. Pledgor may not further assign, pledge, transfer, hypothecate,
distribute or sell any of the Collateral without Lender’s prior written consent
first had and obtained.

3.Distributions. If during the time this Pledge Agreement is effective Pledgor,
by reason of its ownership of the Shares, shall become entitled to receive, or
shall receive any distributions of cash or property directly or indirectly from
any Pledged Entity, Pledgor agrees that it shall accept the same as Lender’s
agent and hold the same in trust for Lender until all of the Obligations have
been repaid in full. Any sums or property paid upon or in respect of the Shares
upon the reorganization, liquidation, or dissolution of any Pledged Entity shall
immediately be paid over to Lender to be held by Lender as additional collateral
security for the Obligations. Pledgor agrees to give Lender immediate notice of
any such distribution upon the reorganization, liquidation, or dissolution of
any Pledged Entity.

4.Representations and Warranties. Pledgor hereby represents, warrants and agrees
that:

(a)Each of the Recitals in this Pledge Agreement is true, correct and complete
in all material respects.

(b)Pledgor’s exact name is as set forth above. Pledgor is a valid and subsisting
limited liability company and is duly organized and existing under the laws of
the State of Delaware, that its Operating Agreement is and remains in full force
and effect, and that a true and correct copy of the Operating Agreement has been
delivered to Lender.

4

 

 

(c)Pledgor has full power and authority to execute, deliver and perform its
covenants, agreements and obligations under this Pledge Agreement. All necessary
actions have been taken and all necessary consents and approvals received so
that upon the execution and delivery to Lender of this Pledge Agreement by
Pledgor, the execution, delivery and performance of this Pledge Agreement will
have been duly authorized.

(d)Pledgor’s principal place of business and the place where its records
concerning the Collateral are kept is 2901 Butterfield Road, Oak Brook, Illinois
60523, and Pledgor will promptly notify Lender of any change of such principal
place of business and at request of Lender take such action as is necessary to
cause the security interest of Lender in the Collateral to continue to be
perfected.

(e)Pledgor is the legal record and beneficial owner of the Shares and is
entitled to the Proceeds, having good and marketable title thereto, free and
clear of any and all liens except the security interest granted to Lender under
this Pledge Agreement.

(f)No security agreement, financing statement, equivalent security or lien
instrument, or continuation statement covering any of the Shares is on file or
of record in any public office.

(g)There is no agreement in effect with respect to either Pledgor or Pledged
Entity, other than any agreement with Lender, which would in any manner impair
or prohibit the terms of this Pledge Agreement or the assignment of the
Collateral as provided hereunder.

(h)Neither the execution or the delivery of this Pledge Agreement nor compliance
with the terms and provisions hereof on the part of Pledgor will violate any
statute, license or regulation of any governmental authority or will breach,
conflict with or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument, other than any agreement with Lender,
to which Pledgor or Pledged Entity is or may be bound, or constitute a default
thereunder, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon or give to others any interest or
rights, including rights of termination or cancellation, in or with respect to,
any of Pledgor’s or Pledged Entity’s property, assets, contracts, licenses or
business.

(i)Pledgor owns, directly or indirectly, a 100% undivided interest in each
Pledged Entity, and Pledged Entity owns at 100% undivided fee interest in the
Property as of the date hereof.

5

 

 

(j)Pledgor hereby represents and warrants that as of the date hereof there
exists no certificates, instruments or writings representing the Collateral,
provided, however, if in the future there exists any such certificates,
instruments or writings, Pledgor shall deliver all such certificates,
instruments or writings to Lender.

(k)Upon the filing of UCC-1 financing statements in proper form with the
Delaware Secretary of State, the security interest granted pursuant to this
Pledge Agreement will constitute a valid, perfected first priority security
interest in the Collateral, enforceable as such against all creditors of Pledgor
and any Persons purporting to purchase any Collateral from Pledgor.

The representations and warranties set forth in this Section 4 shall survive the
execution, delivery and performance of this Pledge Agreement.

5.Covenants. Pledgor covenants and agrees with Lender that from and after the
date of this Pledge Agreement and until the Obligations are fully satisfied:

(a)Pledgor will take all acts reasonably requested by Lender to allow Lender to
perfect and maintain its perfected security interest in the Collateral,
including delivery, upon receipt, of any certificates evidencing ownership of
any such Shares. Pledgor shall record the pledge reflected herein on the books
and records of each Pledged Entity.

(b)Pledgor will not create, permit or suffer to exist, and will defend the
Collateral against and take such other action as is necessary to remove, any
lien on the Collateral (other than liens in favor of Lender) and will defend the
right, title and interest of Lender in and to any of Pledgor’s right, title and
interest in and to the Collateral and to any Proceeds thereof against the claims
and demands of all other persons whomsoever.

(c)At any time and from time to time, upon the written request of Lender, and at
the sole expense of Pledgor, Pledgor will promptly and duly execute and deliver
any and all such further instruments and documents and take such further actions
as tender may reasonably deem necessary to obtain the full benefits of this
Pledge Agreement and of the rights and powers herein granted.

(d)Pledgor shall keep accurate and complete books and records concerning the
Collateral owned by it in accordance with generally accepted accounting
principles or other accounting standards acceptable to Lender, consistently
applied, and upon request, shall furnish to Lender copies of such financial
reports as Lender shall reasonably request.

6

 

 

(e)Lender shall have the right to review the books and records of Pledgor
pertaining to the Collateral and to copy the same and make excerpts therefrom
all at such reasonable times and as often as Lender may reasonably request.

(f)Pledgor shall maintain and keep its principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523 and at no other location without
giving Lender thirty (30) days prior written notice of any address change.

(g)Prior to the occurrence of any Event of Default, Pledgor shall have the right
to exercise all voting and other rights under or pertaining to the Collateral so
long as such rights and privileges are exercised in a manner which does not
cause a violation of or default hereunder, or the Other Security Documents.

(h)Pledgor shall at all times be a Special Purpose Entity, and will not
authorize or consent to any amendment, revision or modification of the Operating
Agreement or the Pledged Entity Operating Agreement without the prior written
consent of Lender.

(i)Pledgor shall not permit, without the prior written consent of Lender, any
transaction which would have the effect of diluting Pledgor’s Interest. Pledgor
shall at all times own 100% of the direct or indirect interests in each Pledged
Entity. Any violation of the terms hereof shall, at the option of Lender,
constitute a default hereunder, and Lender shall have no obligation to allege or
show any impairment of its security thereby and may pursue any legal or
equitable remedies for default without such allegation or showing.

(j)Pledgor will not, without the prior written consent of Lender, (i) borrow
against the Collateral from any person, fine or corporation other than Lender,
(ii) create, incur, assume or suffer to exist any mortgage, lien, charge or
encumbrances on, or security interest in, or pledge of conditional sale or other
title retention agreement with respect to any of the Collateral, except the
security interest created hereunder, or sell or transfer any of the Collateral,
(iii) permit any levy or attachment to be made against any of the Collateral
except any levy or attachment relating to the Pledge Agreement, (iv) permit any
financing statement to be on file with respect to any of the Collateral, except
financing statements in favor of Lender, or (v) transfer or convey, or permit a
transfer or conveyance of, any interest in the Collateral.

7

 

 

6.Lender’s Appointment as Attorney-in-Fact.

(a)Upon the occurrence and continuance of any Event of Default, Pledgor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor and in
the name of Pledgor or in its own name, from time to time in Lender’s
discretion, for the purpose of carrying out the terms of this Pledge Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Pledge Agreement. Without limiting the generality of the foregoing, Pledgor
hereby gives Lender and any officer or agent thereof, as such attorney-in-fact,
the power and right, on behalf of Pledgor, without notice to or assent by
Pledgor, to do the following: (A) to direct any party liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Lender or as Lender shall direct; (B) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (C) to endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due under any Collateral; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of the Collateral; (E) to
defend any suit, action or proceeding brought against Pledgor with respect to
any Collateral; (F) to pay or discharge taxes, liens, security interests or
other encumbrances levied or placed on or threatened against the Collateral; (G)
to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as Lender may
deem appropriate; and (H) generally to sell, transfer, pledge, vote, make any
agreement with respect to or otherwise deal with any of the Collateral, in
accordance with Section 9 hereof, as fully and completely as though Lender were
the absolute owner thereof for all purposes, and to do, at Lender’s option and
Pledgor’s expense, at any time, or from time to time, all acts and things which
Lender reasonably deems necessary to protect, preserve or realize upon the
Collateral and Lender’s security interest therein, in order to effect the intent
of this Pledge Agreement, all as fully and effectively as Pledgor might do.

8

 

 

Any and all such amounts received by Lender as attorney-in-fact for Pledgor
shall be held by Lender as Collateral pursuant to this Pledge Agreement or, at
Lender’s election shall be applied to the reduction of any Obligation then
outstanding, in such order as Lender may elect. Pledgor hereby ratifies, to the
extent permitted by law, all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b)The powers conferred on Lender hereunder are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees or agents shall be responsible to Pledgor for
any act or failure to act, except for its own gross negligence or willful
misconduct.

(c)Pledgor also authorizes Lender, at any time and from time to time upon the
occurrence and during the continuance of any Event of Default, to execute, in
connection with the sale provided for in Section 9 of this Pledge Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

7.Performance by Lender of Pledgor’s Obligations. If Pledgor fails to perform or
comply with any of its agreements contained herein and Lender, as provided for
by the terms of this Pledge Agreement, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the reasonable
expenses of Lender incurred in connection with such performance or compliance,
together with interest thereon at the Default Rate shall be payable by Pledgor
to Lender on demand and shall constitute Obligations secured hereby.

8.Intentionally Omitted.

9

 

 

9.Remedies, Rights Upon Default.

(a)If any Event of Default shall occur and be continuing, Lender may exercise,
in addition to all other rights and remedies granted to it in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, Pledgor expressly
agrees, to the extent permitted by law, that in any such event Lender, upon ten
(10) Business Days prior written notice to Pledgor may forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
sell or otherwise dispose of and deliver said Collateral (or contract to do so),
or any part thereof, in one or more parcels at public or private sale or sales,
at any of Lender’s offices or elsewhere at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Lender shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, as provided in Section 9(d) hereof, and only
after so paying over such net proceeds and after the payment by Lender of any
other amount required by any provision of law, including Section 9¬504 (1)(c) of
the UCC, need Lender account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages, and demands
against Lender arising out of the repossession, retention or sale of the
Collateral except such as arise out of the gross negligence or willful
misconduct of Lender. Pledgor agrees that Lender need not give more than ten
(10) Business Days’ notice of the time and place of any public sale or of the
time after which a private sale may take place and that such notice is
reasonable notification of such matters. Notice of a potential sale or
disposition of the Collateral under this Section 9(a) may be combined with a
notice of default in which case the notice period shall be concurrent with and
not in additional to any applicable grace period. Pledgor agrees that the sale
of the Collateral by either a public or private sale shall be deemed
commercially reasonable. LENDER MAY ENFORCE ITS RIGHTS HEREUNDER WITHOUT RESORT
TO PRIOR JUDICIAL PROCESS OR JUDICIAL HEARING AND PLEDGOR EXPRESSLY WAIVES,
RENOUNCES, AND KNOWINGLY RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT OTHERWISE
REQUIRE LENDER TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS. IN SO PROVIDING FOR A
NONJUDICIAL REMEDY, PLEDGOR REPRESENTS THAT SUCH A REMEDY IS RESPONSIVE TO
COMMERCIAL NECESSITY AND IS THE RESULT OF BARGAIN AT ARM’S LENGTH. NOTHING
HEREIN IS INTENDED TO PREVENT LENDER FROM RESORTING TO JUDICIAL PROCESS AT SUCH
PARTY’S OPTION.

10

 

 

(b)Pledgor agrees to pay all costs of Lender, including reasonable attorneys’
fees, incurred with respect to the collection of any of the Obligations and the
enforcement of any of Lender’s rights hereunder.

(c)Pledgor hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Pledge
Agreement or any Collateral except as provided in Section 9(a) of this Pledge
Agreement.

(d)The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by Lender in the following order of
priorities:

first, to Lender in an amount sufficient to pay in full the expenses of Lender
in connection with such sale, disposition or other realization, incurred or made
by Lender in connection therewith, including reasonable attorneys’ fees;

second, to Lender in an amount equal to any late charges or other fees and
charges due on the Obligations;

third, to Lender in an amount equal to the then accrued and unpaid interest, if
any, on the Obligations (with such amount being first applied to interest
determined at the Default Rate, as defined in the Note);

fourth, to Lender in an amount equal to any other Obligations which are then
unpaid; and,

fifth, to Lender in an amount equal to the then unpaid principal of the
Obligations;

finally, upon payment in full of all of the Obligations, to Pledgor, or its
representative or as a court of competent jurisdiction may direct, any surplus
then remaining from such proceeds.

11

 

 

(e)Pledgor agrees that in any sale of any of the Shares hereunder, Lender is
authorized to comply with any limitation or restriction in connection with such
sale which it is advised by its counsel is appropriate (i) in order to avoid
violation of applicable law, including, without limitation, procedures
restricting the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications, and restricting
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of any Shares they purchase, or (ii) in order to
obtain any required approval of such sale or of a purchaser at such sale by any
governmental regulatory authority or official. Pledgor further agrees that such
compliance shall not result in any such sale being deemed not to have been made
in a commercially reasonable manner, nor shall Lender be liable or accountable
to Pledgor for any discount allowed by reason of the fact that any Shares are
sold in compliance with any such limitation or restriction.

(f)The remedies of Lender hereunder are cumulative and the exercise of any one
or more of the remedies provided for herein or under the UCC shall not be
construed as a waiver of any of the other remedies of Lender. Amongst its
remedies, Lender has the right to require specific performance of the terms and
provisions of this Pledge Agreement and may obtain injunctive relief from any
court of competent jurisdiction.

(g)It is agreed that no waiver by Lender of any Event of Default shall operate
as a waiver of any other default or of the same default on a future occasion.
All the rights of Lender hereunder shall inure to the benefit of its successors
and assigns and all obligations of Pledgor shall bind its successors and
assigns.

12

 

 

(h)Pledgor agrees to indemnify and hold harmless Lender, its directors,
officers, employees, agents and parent and subsidiary corporations, and each of
them, from and against any and all liabilities, obligations, claims, damages, or
expenses incurred by any of them arising out of or by reason of entering into
this Pledge Agreement or the consummation of the transactions contemplated by
this Pledge Agreement (unless caused solely by the gross negligence or willful
misconduct of such indemnified parties) and to pay or reimburse Lender for the
reasonable fees and disbursements of counsel incurred in connection with any
investigation, litigation or other proceedings (whether or not Lender is a party
thereto) arising out of or by reason of any of the aforesaid. Lender will
promptly give Pledgor written notice of the assertion of any claim which it
believes is subject to the indemnity set forth in this Section 9 and will upon
the request of Pledgor promptly furnish Pledgor with all material in its
possession relating to such claim or the defense thereof to the extent that the
Lender may do so without breach of duty to others. Any amounts properly due
under this Section 9 shall be payable to Lender immediately upon demand.

10.Limitations on Lender’s Obligations Under the Pledged Entity Operating
Agreement. Pledgor acknowledges and agrees that this Pledge Agreement shall not
in any way obligate Lender or any of its successors and assigns to perform any
of the now existing or hereafter accruing, or any of its successors and assigns
to perform any of the now existing or hereafter accruing, obligations of Pledgor
under the Pledged Entity Operating Agreement and Pledgor agrees to perform any
and all obligations (including the payment of any and all liabilities or
assessments) of Pledgor under the Pledged Entity Operating Agreement, whether
heretofore or hereafter accruing or arising, all with the same effect as though
this Pledge Agreement had not been executed or delivered by Pledgor.

11.Limitation on Lender’s Duty in Respect of Collateral. Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Upon request of Pledgor, Lender shall account for any money received by
it in respect of any foreclosure on or disposition of the Collateral.

13

 

 

12.Notices. Notices to the parties hereto shall be in writing and be personally
delivered, mailed by certified mail return receipt requested or delivered by
overnight courier, addressed as follows:

If to Pledgor:               c/o Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: JoAnne McGuinness

Facsimile No.: (630) 368-2218

With a copy to:           The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: General Counsel
Facsimile No.: (630) 218-4900

If to Lender:                JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:             JPMorgan Chase Bank, National Association
Four New York Plaza, 20th Floor
New York, NY 10004
Attention: Nancy Alto
Facsimile No.: (212) 623-4779

with an additional copy to:      Katten Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina 28202-4213
Attention: Daniel S. Huffenus, Esq.
Facsimile No.: (704) 344-3056

 

Notices or other communications served by personal delivery shall be deemed
effective upon receipt, notices or other communications served by overnight
courier shall be deemed effective the first business day after deposit with the
courier and notices or other communications served by mail, shall be deemed
effective two (2) days after mailing as required above.

14

 

 

13.Severability. Upon payment in full or other satisfaction of the Obligations,
this Pledge Agreement shall terminate and be of no further force or effect;
provided, however, that any indemnity provided hereunder shall survive such
payment. Until such time, however, this Pledge Agreement shall remain in full
force and effect as security for all of the Obligations and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The satisfaction, or discharge, of any part of the
Obligations hereby secured shall not in any way satisfy or discharge this Pledge
Agreement. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.No Waiver-Cumulative Remedies. Lender shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Lender, and then only
to the extent therein set forth. A waiver by Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Lender would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of Lender any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently and not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Pledge Agreement may be
waived, altered, modified or amended except by an instrument in writing, duly
executed by Pledgor and Lender.

15.Successor and Assigns. This Pledge Agreement and all obligations of Pledgor
hereunder shall be binding upon the respective heirs, personal representatives,
successors and assigns of Pledgor (subject to any release given by Lender
pursuant to Section 8 above) and shall together with the rights and remedies of
Lender hereunder, inure to the benefit of Lender and its successors and assigns.

15

 

 

16.Governing Law, Consent to Jurisdiction and Venue, Waiver of Jury Trial. THIS
PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS, OF THE STATE OF NEW YORK. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST LENDER OR PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND PLEDGOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND PLEDGOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDINGPLEDGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT.

 

[remainder of page intentionally left blank]

 

16

 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Pledge Agreement on the date first set forth above before the notary public
acknowledging their respective signatures on the next successive pages.

PLEDGOR:

IREIT DG SPE II MEMBER, L.L.C., a Delaware limited liability company

By:Inland Real Estate Income Trust, Inc. a Maryland corporation, its sole member

By:/s/ David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

 

 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS )
                                        )ss
COUNTY OF DUPAGE )

On December 26, 2012 before me, Laura Razo, personally appeared David Z.
Lichterman, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person(s) whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his authorized capacity and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

WITNESS my hand and official seal.

_/s/ Laura Razo_
Notary Public

 

17

 

EXHIBIT A

Pledged Entity

 

1.IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company

2.IREIT Daleville DG, L.L.C., a Delaware limited liability company

3.IREIT Valley DG, L.L.C., a Delaware limited liability company

4.IREIT Maryville DG, L.L.C., a Delaware limited liability company

5.IREIT LaGrange Hamilton DG, L.L.C., a Delaware limited liability company

6.IREIT LaGrange Wares Cross DG, L.L.C., a Delaware limited liability company

7.IREIT Brooks DG, L.L.C., a Delaware limited liability company

18

 

EXHIBIT B

PROPERTIES

1. Dollar General, 5475 Moffett Road, Mobile, Alabama 36618

2. Dollar General, 501 East Main Street, Daleville, Alabama 36322

3. Dollar General, 4919 Lee Road 270, Valley, Alabama 36854

4. Dollar General, 109 Sam Houston School Road, Maryville, Tennessee 37804

5. Dollar General, 3425 Waterlevel Highway Cleveland, Tennessee 37323

6. Dollar General, 2956 Hamilton Road, Lagrange, Georgia 30240

7. Dollar General, 112 Wares Cross Road, Lagrange, Georgia 30240

8. Dollar General, 7768 Georgia Highway 16 West, Brooks, Georgia 30205

 

 

19